CLARK, C. J., concurring in result on grounds stated by him.
When the State had offered evidence tending to show that defendant had delivered liquor to Pink Thorne and received $1 therefor from him, it was entitled to have the case submitted to the jury, this being some evidence of his guilt (S. v. Johnston, 139 N.C. 640), and then it was for the jury to decide whether there had been an illegal sale or     (170) whether the defendant had acted in good faith in purchasing the liquor in Virginia for the mere accommodation of Pink Thorne. The question of good faith on the part of the defendant could not have been eliminated by the judge in his charge, although there may have been strong evidence to establish it, and especially when there was a view of the evidence which negatived it and tended to show defendant's guilt. S. v. Whisenant,149 N.C. 515; S. v. Wilkerson, 164 N.C. 431. The charge of the court, which was a clear statement of the law applicable to the case in its every phase, gave defendant the full benefit of his contention that he had not in fact sold the liquor nor delivered it illegally, and that it was purchased in Richmond, Va., one gallon for himself and one for Pink Thorne, as an accommodation to him, the judge telling the jury, plainly and distinctly, that if it was bought in Richmond, Va., and shipped to defendant for the purpose stated in good faith, the defendant would not be guilty, and they should so find. The jury have said, under this fair and faultless charge, that defendant illegally sold the liquor and did not buy it for the accommodation of Pink Thorne, having himself no profit or interest in the transaction. There was ample evidence to warrant this verdict. The jury might have found that the liquor was not shipped from Richmond, Va., but was procured in this State illegally, and delivered to defendant, for money, which would be criminal (S. v. Burchfield, 149 N.C. 537), or that he sold it outright in this State, the alleged purchase outside the State being a mere pretense or subterfuge, and intended as a cloak for his illegal act. The question of good faith, being one of fact, was undoubtedly for the jury to decide. The character of the defendant, the *Page 234 
suspicious circumstances, and other matters deposed to by the witnesses directly bore upon this question.
It is sometimes necessary to look below the surface of a transaction, or, as in this case, a sale of liquor, to discover its real nature. It may have a perfectly innocent form when we view it superficially, whereas, if examined more critically, its illegal character is clearly exposed. It is the function of the jury to make this investigation, and among other circumstances they may consider is the good faith of the party. If this were not true, the prohibition law might easily be evaded and flagrant violators of it would escape punishment. The law against the sale of liquor, which has received the pragmatic sanction of the Legislature, with the emphatic consent of the people, should be fairly and reasonably construed and strictly enforced according to their will as plainly expressed, leaving no chance or opportunity for its evasion and no loophole for the escape of the guilty. When a dealing in liquor is clearly within its prohibition, a conviction and an infliction of the penalty should follow; but, at last, the jury would find the facts and the court declare the law thereon.
(171)    We have not considered the effect of the act of Congress, ratified 3 March, 1913, and known as the "Webb-Kenyon law," as we have disposed of the case upon other sufficient grounds, and therefore it would be supererogatory to do so. The cases of S. v. Patterson,134 N.C. 612; S. v. Long, ibid., 754; S. v. Herring, 145 N.C. 418;S. v. Williams, 146 N.C. 618, and S. v. Burchfield, supra, are not pertinent to the discussion of this case, in the view we have taken of it, as they were decisions upon intrastate sales, where the transactions were conducted wholly within this State. If the defendant imported the liquor for an illegal purpose, to wit, a sale in this State, the case might be brought within the terms of the Webb-Kenyon law, because, as consignee, he might have no right to make such a disposition of it. But the defendant was not indicted for importing liquor into the State for an illegal purpose, but for unlawfully selling it here. Whether it is within the constitutional power of the Legislature to prohibit the introduction into this State of liquor which is intended solely for private use or consumption, we prefer not to say, as it would be now a moot question, the Legislature not having passed any such general law. It would, therefore, be improper to express any opinion upon it in advance.
The motion to nonsuit, at the close of the evidence, was, therefore, properly refused, as was also the request to instruct the jury that they should return a verdict of not guilty.
No error. *Page 235